Citation Nr: 1760580	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for a right hip disability.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and T.S. (an observer)


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a right hip disability.  The Veteran was notified of that decision and appeal rights.  He did not appeal the decision.  

2.  New evidence has been associated with the claims file since the September 2004 rating decision which denied service connection for right hip disability which relates to an unestablished fact necessary to substantiate the claim.    

3.  The preponderance of the evidence is in favor of finding that the Veteran has a right hip disability that is caused by or incurred in service.

4.  The preponderance of the evidence is in favor of finding that the Veteran has a left hip disability that is caused by or incurred in service.

5.  The preponderance of the evidence is in favor of finding that the Veteran has a right knee disability that is caused by or incurred in service.

6.  The preponderance of the evidence is in favor of finding that the Veteran has a left knee disability that is caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for right hip disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the September 2004 rating decision is new and material and the claim of entitlement to service connection for right hip disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for a right hip disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a left hip disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
5.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, a VA examination was conducted in October 2011 as to the right hip, which complies with the new and material evidence requirements.  As well, the Veteran has given Board hearing testimony which supports continuity of symptomatology.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for right hip disability.  See 38 C.F.R. § 3.156(a).  

II.  Merits of the Service Connection Claims

As this decision is a full grant of benefits, no discussion of the duties to notify and assist is required.

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, the STRs reflect in-service diagnosis of arthritis and pain in the knees and hips, in 1951 and 1952.  On the Veteran's separation examination, arthritis and pain in the knees and hips was noted.

The Veteran appeared for a VA examination in September 2011.  Arthritis was noted as a diagnosis in the bilateral hips and bilateral knees.  Therefore, current disability is present for the bilateral hips and knees.

The VA examiner found the bilateral hip arthritis less likely as not related to service, citing lack of evidence of treatment for arthritis in the hips and knees post-service.  The Board finds this rationale inadequate as it relies on lack of evidence to support a negative nexus opinion, and does not properly consider the Veteran's lay statements of suffering continuity of symptomatology since service.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The record contains notes from 1989 to present reflecting the Veteran's statements that he fell in service, injuring his back, hips, and knees.  Further, the Board notes that the Veteran has requested records from different medical professionals, but in many cases, the records were too old to be obtained.  

During the Board hearing, the Veteran testified that his hips and knees were injured in service when he fell, impacting his physical ability to perform post-service farm work.  He testified that he has suffered from hip and knee pain since the in-service injury.  The Veteran is service-connected for a low back condition, and he stated that he believes his back condition aggravates his hips and knees. 

The Board finds the evidence in equipoise that the Veteran's bilateral hip and knee disabilities were incurred in service; when the evidence is in equipoise, the Veteran prevails on the claim.  The Veteran's STRs reflect the Veteran had hip and knee pain and arthritis in service, and the record contains lay statements which support continuity of symptomatology.  The VA examination was found inadequate for reasons above explained.  Development on the Veteran's claim that his service-connected low back disability caused or aggravated his hips and knees is not required as service connection is warranted on a direct basis.
For the reasons stated above, and after resolving doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hip and knee disabilities had their onset in service; therefore, service connection is warranted for the bilateral hip and knee disabilities as having been incurred in service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.  

Service connection for a right hip disability is granted.

Service connection for a left hip disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


